 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
 8                          CENTRAL DISTRICT OF CALIFORNIA

 9
   RASIKLAL PAREKH, an individual;                 CASE NO: 8:16-cv-00804-AG (PLAx)
10 PRAVIN PAREKH, an individual,
                                                   [Honorable Andrew J. Guilford, Courtroom
11
            Plaintiffs,                            10D]
12
     vs.                                           ORDER ENDING COURT’S
13                                                 JURISDICTION TO ENFORCE THE
   HOUSE OF SPICES (INDIA), INC., a                PARTIES’ SETTLEMENT AND
14 New York corporation; GORDHANDAS
                                                   DISMISSING CASE WITH
15 L. “G.L.” SONI, an individual; NEIL             PREJUDICE
   SONI, an individual; and DOES 1-10,
16 inclusive
17          Defendants.
18
19
20
                                               ORDER
21
            The Court, having considered the parties’ joint stipulation, and finding good cause
22
     therefor, hereby ORDERS that the above-captioned case shall be hereby dismissed in its
23
     entirety, with prejudice, pursuant to FRCP 41(a)(1) as to all Parties.
24
25
     DATED: October 21, 2019                   By: ______________________________
26                                                     Hon. Andrew Guilford
27
28

                STIPULATION RE FULL SETTLEMENT COMPLIANCE
